


EXHIBIT 10.6
TRANSITION SERVICES AGREEMENT


THIS TRANSITION SERVICES AGREEMENT (including the exhibits hereto, the
“Agreement”) is entered into as of the 23rd day of July, 2013 (the “Effective
Date”), by and between PICO HOLDINGS, INC., a California corporation (“PICO”),
and UCP, INC., a Delaware corporation (“UCP”). PICO and UCP may be referred to
in this Agreement separately as a “Party” or collectively as the “Parties.”


W I T N E S S E T H:


WHEREAS, prior to the completion of the initial public offering of shares of its
common stock (the “Offering”), UCP was a wholly owned subsidiary of PICO;


WHEREAS, upon completion of the Offering, PICO maintains a controlling ownership
stake in UCP;


WHEREAS, upon completion of the Offering, notwithstanding PICO's controlling
ownership stake in UCP, UCP desires to engage PICO as a third party service
provider to provide certain accounting, human resources and information
technology services as set forth herein, at UCP's direction and control and
subject to the terms and conditions described in this Agreement; and


WHEREAS, in order to assist UCP in its operations, PICO desires to provide such
accounting, human resources and information technology services to UCP, at UCP's
direction and control and subject to the terms and conditions described in this
Agreement.


NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound hereby, agree as follows:


ARTICLE I
DEFINITIONS
    
For purposes of this Agreement, the following terms shall have the respective
meanings set forth below:


“Additional Services” has the meaning set forth in Section 2.5.


“Affiliate” shall mean as to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.


“Audit Committee” has the meaning set forth in Section 4.2(a).


“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of the person
controlled, whether through ownership of voting securities, by contract or
otherwise.


“Confidential Information” has the meaning set forth in Section 6.1.


“Effective Date” has the meaning set forth in the preamble hereto.


“Guest User” has the meaning set forth in Section 7.1.


“Host” has the meaning set forth in Section 7.1.


“Initial Term” has the meaning set forth in Section 4.1.


“Laws” means all federal, state, regional, provincial, local or foreign laws,
including statutes, ordinances, codes, rules, regulations, published guidelines,
directives, orders, writs, injunctions, judgments, decrees, arbitration awards,
and the common law.


“Losses” means any and all costs, claims, actions, demands, damages, fees,
penalties, injuries, expenses (including reasonable attorneys' fees, costs of
investigation and court costs), interest and liability.

1

--------------------------------------------------------------------------------






“Offering” has the meaning set forth in the first recital hereto.


“Optional Renewal Term” has the meaning set forth in Section 4.1.


“Party” or “Parties” has the meaning set forth in the preamble hereto.


“Person” means any legal entity including a corporation, unincorporated
organization, association, limited liability company, partnership, trust,
business trust, joint venture, or sole proprietorship, governmental organization
or body, or any agency, department or instrumentality thereof, and includes a
natural person.


“Personally Identifiable Information” means any and all tangible and intangible
information provided or disclosed hereunder about present, former or potential
customers, contractors or Representatives of UCP or its Affiliates, including
name, address, telephone number, email address, account or policy information,
and any list, description, or other grouping of such Persons, and any medical
records or other medical information of such Persons and any other type of
information deemed “nonpublic” and protected by privacy Laws and any other
applicable Law.


“PICO” has the meaning set forth in the preamble hereto.


“Recovery Plans” has the meaning set forth in Section 2.6(c).


“Representatives” has the meaning set forth in Section 6.3.


“Sales Tax” has the meaning set forth in Section 3.3(a).


“Senior Managers” shall mean, Max Webb and John Perri, in the case of PICO, and
Dustin Bogue, Allen Bennett and William La Herran, in the case of UCP.


“Service Coordinators” has the meaning set forth in Section 2.2.


“Service Fees” has the meaning set forth in Section 3.1.


“Services” has the meaning set forth in Section 2.1.


“Significant Service Shortfall” has the meaning set forth in Section 2.6(b).


“Systems” has the meaning set forth in Section 7.1.


“Term” has the meaning set forth in Section 4.1.


“Third Party” or “Third Parties” means any Person or Persons other than UCP or
PICO, or any of their respective Affiliates.


“UCP” has the meaning set forth in the preamble hereto.


“UCP Indemnified Person” has the meaning set forth in Section 5.3.


“Unauthorized Access” has the meaning set forth in Section 6.1.


ARTICLE II
SERVICES


2.1    Services. Subject to the terms and conditions of this Agreement, PICO
agrees to provide or cause to be provided to UCP, for the benefit of UCP, its
Controlled Affiliates and designated recipients, the services set forth on
Exhibit A, Exhibit B and Exhibit C hereto (collectively, the “Services”). PICO
shall provide the Services at UCP's reasonable direction, which direction may
include granting PICO certain permissions and authority; provided, however, that
notwithstanding the foregoing, and without limiting the generality of Section
2.10, PICO has no authority to bind UCP to any Third Party agreement or to make
any filing on behalf of UCP with any governmental authority or under applicable
Law.



2

--------------------------------------------------------------------------------




2.2    Service Coordinators. Each Party will nominate a representative to act as
its primary contact with respect to the provision of the Services (together, the
“Service Coordinators”). Unless otherwise agreed, all notices and communications
relating to this Agreement shall be directed to the Service Coordinators, other
than those day to day communications and billings relating to the actual
provision of the Services, which shall be directed to the appropriate personnel
of each Party, as directed by the Service Coordinators.


2.3    Direction of PICO Employees. PICO shall be solely responsible for all
salary, employment, engagement, payroll, bonuses, fees and other benefits of and
liabilities relating to, and compliance with immigration and visa laws and
requirements in respect of, its personnel assigned to perform the Services. In
performing their respective duties hereunder, all personnel of PICO engaged in
providing the Services shall be under the direction, control and supervision of
PICO; and PICO shall have the sole right to exercise all authority with respect
to the employment (including termination of employment), assignment and
compensation of such PICO personnel. The employees of PICO engaged in providing
Services to UCP shall not, by virtue thereof, become employees of UCP. PICO
shall provide prompt written notice to UCP upon the departure of any Service
Coordinator, or any key employee who is providing a Service.


2.4    Cooperation. UCP shall use its reasonable efforts to (a) cooperate with
PICO with respect to the provision of the Services and (b) enable PICO to
provide the Services in accordance with this Agreement.


2.5    Additional Services. The Parties each have exerted their commercially
reasonable efforts to identify and describe the Services. However, the Parties
acknowledge and agree that there may be services useful or necessary to UCP's
accounting, human resources or information technology operations which are not
identified on Exhibit A, Exhibit B or Exhibit C (collectively, the “Additional
Services”). At any time and from time to time during the Term, UCP may provide
written notice to PICO requesting Additional Service(s) and setting forth in
reasonable detail a description of the requested Additional Service(s), the
proposed start date or dates and the proposed termination date or dates. Upon
receiving UCP's written request, PICO shall, to the extent it is able to do so
without unreasonable adverse consequences to its own operations, provide or
cause to be provided such Additional Service subject to the Parties agreement on
any adjustment to the Service Fees to the extent of any increased cost of
providing the Services. The provision of such Additional Services shall in all
respects be subject to the terms of this Agreement, shall be considered added to
Exhibit A, Exhibit B or Exhibit C, as applicable, shall constitute an amendment
to this Agreement and shall thereafter be considered a Service. Unless otherwise
agreed by the Parties, the term for such Additional Services shall be the Term
of this Agreement.


2.6    Standard of Services.


(a)General Standard. PICO shall use commercially reasonable efforts to perform
or cause to be performed the Services at a level that is not materially less
favorable than past practices of PICO in providing or causing to be provided
such service to itself, its Affiliates and/or UCP as such practices existed
during the twelve (12) months immediately preceding the Offering. UCP
understands and agrees that PICO is not in the business of providing transition
services to Third Parties, and PICO shall not be held accountable to a higher
standard of care than that set forth herein. UCP shall receive the benefit of
any and all warranties, guarantees, representations, service level standards and
indemnities given to PICO by Third Party service providers in respect of the
Services.


(b)Shortfall in Services. If UCP provides PICO with written notice of the
occurrence of any Significant Service Shortfall (as defined below) in the
Services, as reasonably determined by UCP in good faith, PICO shall use
commercially reasonable efforts to rectify such Significant Service Shortfall as
soon as reasonably possible. For purposes of this Section 2.6(b), a “Significant
Service Shortfall” shall be deemed to have occurred if the timing or quality of
performance of one or more Services provided by PICO hereunder falls below the
standard required by Section 2.6(a) hereof.


(c)Recovery Plans. For as long as Services are provided hereunder, PICO shall,
and shall cause its relevant Affiliates to, maintain backup, business
continuation and disaster recovery plans, procedures and policies (collectively,
“Recovery Plans”) consistent with past practices as they existed during the
twelve (12) months immediately preceding the Offering. PICO shall provide UCP:


(i)Annually, a report describing the details of the then-current Recovery Plans
and analyzing PICO's ability to perform the Services in the event such Recovery
Plans are invoked;


(ii)At least once per year, the opportunity to review copies of PICO's
then-current Recovery Plans; and



3

--------------------------------------------------------------------------------




(iii)Without limiting PICO's obligations under Section 6.2, immediately upon
notice of any incident that gives cause to invoke any Recovery Plan or which may
reasonably affect the Services, Confidential Information or Personally
Identifiable Information, a report of the type of incident, potential cause (if
known), work being undertaken to recover, estimated time to recover and primary
and alternative contact details.


2.7    Subcontracting. PICO may subcontract for the performance of any Service
to: (a) any person if the Service to be subcontracted is primarily a routine
task or function generally considered ancillary to the Services; (b) an
Affiliate of PICO; (c) an existing subcontractor that was providing such Service
to PICO or UCP immediately before the Effective Date; or (d) any other person
with prior written notice to, and approval (not to be unreasonably withheld or
delayed) from, UCP; provided that no such subcontracting shall relieve PICO from
any of its obligations or liabilities hereunder, and PICO shall remain
responsible for all obligations or liabilities of such subcontractor with
respect to the providing of such Service or Services, as if provided by PICO.


2.8    Compliance with Laws; Consents. PICO represents that it shall, and shall
cause its Affiliates to, comply at all times during the term of this Agreement
with all applicable Laws, including HIPAA, HITECH, Sarbanes Oxley (SOX) Section
404 and other Laws relating in any way to the privacy or data security related
to Personally Identifiable Information. PICO shall obtain and maintain all
material permits, approvals and licenses necessary or appropriate to perform its
duties and obligations (including all Services) under this Agreement and shall
at all times comply (or in the case of any providers of Services who are
contractors or independent Third Parties, use commercially reasonable efforts to
cause them to comply) with the terms and conditions of such permits, approvals
and licenses.


2.9    Conflict with Laws. Notwithstanding anything in this Agreement to the
contrary, PICO shall not be obligated to provide any Service if the provision of
such Service would violate any applicable Law or rules of professional ethics or
breach any contract or other agreement, due to the failure to obtain such
consent, license or approval or otherwise, notwithstanding PICO's reasonable
efforts to obtain such consent, license or approval. If PICO is prevented from
providing, or causing to be provided, any Service by reason of the foregoing,
PICO shall use commercially reasonable efforts to (a) notify UCP of such
prevention as soon as practicable, and (b) provide alternative equivalent
services at no additional cost to UCP; provided, however, that under no
circumstances shall the performance of such Service require PICO or any of its
directors (or persons in similar positions), officers, employees or agents to
violate any applicable Law or breach any contract or other agreement.


2.10    Relationship of Parties; No Agency. The relationship of the Parties
hereunder are those of independent contractors and nothing contained in this
Agreement nor the Parties' performance hereunder creates a fiduciary
relationship, partnership, joint venture or relationship of trust or agency
between the Parties. Each Party acknowledges that it has entered into this
Agreement for independent business reasons. Neither Party shall have any power
or authority to negotiate or conclude any agreement, or to make any
representation or to give any understanding on behalf of the other Party in any
way whatsoever.


2.11    UCP Capabilities. UCP acknowledges that PICO is willing to provide the
Services as a short term accommodation to assist UCP in transitioning its
operations to those typically seen in independent publicly traded companies. UCP
will use commercially reasonable efforts to develop its internal capabilities so
that it is able to act on its own behalf in the areas covered by the Services.


ARTICLE III
SERVICE FEES


3.1    Service Fees. UCP shall pay PICO the fees set forth on each of Exhibit A,
Exhibit B and Exhibit C (collectively, the “Service Fees”), each of which
Service Fees corresponds to the module of Services described on the applicable
Exhibit. On a quarterly basis, the Parties will discuss in good faith whether
the Service Fees need to be revised in light of the costs, including customary
overhead allocation, actually incurred in providing the Services and any changes
anticipated as a result of changes in the scope of services or applicable
requirements which the Services are intended to address; provided, however, that
in no event shall the Parties have a binding obligation to agree to or accept
any such revisions to the Services Fees. To the extent that UCP notifies PICO in
accordance with Section 4.2 that it requires only a portion of a specific
Service to be provided, the Parties will negotiate to determine an appropriate
reduction of the Service Fees. The Service Fees include all out-of-pocket
charges and costs of performing the Services hereunder, including, license fees,
royalties or provider services fees, and any and all compensation for personnel
providing the Services hereunder, including compensation, benefits and bonuses.


3.2    Payment. PICO shall invoice UCP on a quarterly basis in arrears for the
Services provided hereunder, which invoice shall be adjusted, on a pro rata
basis, for any Service that is suspended, reduced, discontinued or otherwise
terminated under Section 4.2. Payment in full of the undisputed invoiced amounts
shall be made by electronic funds transfer or other method satisfactory to the
Parties, within thirty (30) days after the date of receipt of the quarterly
invoice.



4

--------------------------------------------------------------------------------




3.3    Taxes.


(a)The fees payable by UCP to PICO shall, in each case, be taken to be exclusive
of any value added taxes, sales taxes, or similar taxes (“Sales Tax”) properly
chargeable in respect of the transactions hereunder, and an amount equal to such
taxes so chargeable shall, subject to receipt of a valid Sales Tax receipt or
invoice in accordance with Section 3.3(c) below, be paid by UCP to PICO in
addition to the fees otherwise payable under this Agreement.


(b)In the event that applicable Law requires that any amount in respect of taxes
be withheld from any payment by UCP to PICO under this Agreement, UCP shall
withhold the required amounts and pay such withheld amounts over to the
applicable governmental authority in accordance with the requirements of
applicable Law, and any amount so withheld and paid over shall be treated as
having been paid to PICO, and UCP shall not be required to pay any additional
amount as a result of or in respect of such withholding. UCP shall provide PICO
with documentation evidencing payment to the applicable governmental authority
of any amounts so withheld.


(c)In each case where an amount in respect of Sales Tax is payable by UCP in
respect of a Service provided by PICO, PICO shall furnish in a timely manner a
valid Sales Tax receipt or invoice to UCP in the form and manner required by law
to allow UCP to recover such Sales Tax to the extent allowable by Law.


ARTICLE IV
TERM AND TERMINATION
4.1    Term. Unless earlier terminated as set forth herein, this Agreement shall
commence as of the Effective Date and remain in force for the following term
(the “Term” of this Agreement): (a) one (1) year following the Effective Date
(the “Initial Term”); (b) after expiration of the Initial Term, up to two (2)
optional, successive ninety (90) day periods (each an “Optional Renewal Term”),
each exercisable by UCP in its sole discretion at any time prior to the
expiration of the Initial Term or the first Optional Renewal Term, as applicable
and upon sixty (60) days prior written notice to PICO; and (c) after the
expiration of the Initial Term and any applicable Optional Renewal Terms, this
Agreement shall remain in force on a month-to-month basis until canceled by
either Party, for any reason or no reason, upon (i) thirty (30) days prior
written notice, if UCP is the cancelling Party or (ii) sixty (60) days prior
written notice, if PICO is the cancelling Party. Prior to any termination or
expiration of this Agreement the Audit Committee shall approve such termination
as contemplated by Section 4.2(a).


4.2    Discontinuation or Reduction of Services; Termination.


(a)UCP may, without limiting any of UCP's rights or remedies hereunder
(including under Section 4.5), upon not less than thirty (30) days prior written
notice, elect to discontinue or partially reduce any Service(s); provided that
the Audit Committee of UCP (the “Audit Committee”) shall have approved such
discontinuation or reduction in Services provided by PICO and reasonably
concluded that, following such discontinuation or partial reduction in Services,
UCP would be able to satisfy the information and inspection rights of PICO
contained in Article IV of the Investor Rights Agreement of even date herewith
among UCP, PICO and the other parties thereto; further provided that PICO may
waive the requirement for Audit Committee approval if PICO determines that such
discontinuation or partial reduction in Services would not be reasonably
expected to materially adversely affect the ability of (or information required
for) PICO to carry out its reporting and other legal requirements. In the event
of any discontinuation or partial reduction with respect to one or more, but
less than all, of the Services, this Agreement shall continue in full force and
effect with respect to any other Services. The Parties shall amend Exhibit A,
Exhibit B and Exhibit C and the Service Fees set forth therein, as applicable,
to reflect the discontinuation or partial reduction of any Service(s).


(b)UCP may, without limiting any of UCP's rights or remedies hereunder
(including under Section 4.5), upon not less than thirty (30) days prior written
notice, elect to discontinue all of the Services by terminating this Agreement
for any reason or no reason; provided, however, that any such termination shall
be approved by the Audit Committee as contemplated by Section 4.2(a).


4.3    Suspension of Services for Non-Payment. If UCP fails to pay any fees
and/or charges not disputed in good faith within sixty (60) days of the date
such fees and/or charges are due, PICO may, upon further written notice to UCP,
suspend its provision of Services; provided, however, that PICO shall resume
promptly (and in any event within twenty four (24) hours) the provision of
Services upon UCP's cure of such failure to pay such undisputed fees and/or
charges.


4.4    Records Post-Termination. PICO will maintain records related to the
Services, and the provision thereof, that are necessary or advisable for the
performance of its obligations under this Agreement. After termination of this
Agreement, PICO will maintain all files related to the Services, and the
provision thereof, for one year, all of which shall be treated as Confidential
Information under this Agreement. During the period in which PICO maintains the
files, UCP may request to examine and copy

5

--------------------------------------------------------------------------------




the files or direct PICO to provide such files or copies thereof to UCP. Nothing
herein shall require PICO to transfer or dispose of any files or records prior
to the time when PICO would be permitted to do so in compliance with applicable
regulatory requirements and its document retention policy. After one year
following termination of this Agreement, PICO may dispose of files and records
that it no longer needs for its own regulatory compliance purposes consistent
with the manner it uses to dispose of its own confidential information.


4.5    Effect of Termination. Termination or expiration of this Agreement, or
suspension or discontinuance of the Services provided under this Agreement,
shall not affect any obligations or liability of either Party that accrued prior
to the effective date of termination, including any damages or other liability
that may arise under or as a result of a Significant Service Shortfall.


4.6    Survival. Article I, Section 2.10, Section 4.4, Section 4.5, this Section
4.6, Article V, Article VI, Article IX, Section 10.1, Section 10.2 and Sections
10.4-10.14 shall survive the termination of this Agreement.


ARTICLE V
LIMITATION ON LIABILITY; DISCLAIMER; INDEMNIFICATION
5.1    Limitation of Liability. The maximum liability of any Party hereto to the
other Party and such other Party's Affiliates hereunder shall not exceed the
Service Fees payable for the initial twelve (12) months of the Term of this
Agreement, calculated as if all Services provided hereunder were provided for
such twelve (12) months, except that the foregoing liability cap shall not apply
to: (a) claims based on a Party's willful misconduct, gross negligence or fraud;
(b) claims based on a breach of Article VI hereunder; or (c) claims for
indemnity under Section 5.3 hereunder. Notwithstanding anything else in this
Agreement, the Parties waive any claim to any special, indirect, punitive or
consequential damages against each other, except to the extent awarded to a
Third Party claim that is subject to indemnification under Section 5.3.


5.2    DISCLAIMER. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT,
PICO MAKES NO EXPRESS WARRANTIES, AND NO WARRANTY SHALL BE IMPLIED UNDER THIS
AGREEMENT OR AT LAW, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR WARRANTY OF
FITNESS FOR A PARTICULAR PURPOSE.


5.3    Indemnification. PICO shall indemnify, defend and hold harmless UCP, its
Affiliates and their respective Representatives (each, a “UCP Indemnified
Person”), from, against and in respect of, and reimburse any UCP Indemnified
Person for, any Third Party Losses imposed, sustained, incurred or suffered by
or asserted against any of the UCP Indemnified Persons, relating to, resulting
from or arising out of: (a) any fraud, gross negligence or willful misconduct by
or on behalf of PICO or any of its Affiliates in providing any of the Services
that PICO is obligated to provide hereunder; (b) any claim that any Service, or
the provision thereof, infringes or violates any Third Party's intellectual
property rights; or (c) any material breach of this Agreement, including any
breach of Section 2.8 or Section 6.1.


5.4    Indemnification Procedure. A UCP Indemnified Person shall give PICO
prompt notice of any claim, action or suit against it asserting Losses, and PICO
shall have the right to defend such action or suit. PICO shall have control over
the claim or proceeding, including the right to settle; provided, however, that
PICO shall not, absent the prior written consent of the UCP Indemnified Person,
consent to the entry of any judgment or enter into any settlement that (a)
provides for any relief other than the payment of monetary damages for which
PICO shall be solely liable and (b) in which the claimant or plaintiff does not
release UCP Indemnified Person from all liability in respect thereof.


ARTICLE VI
CONFIDENTIALITY


6.1    Confidential Information. Each Party covenants that it will (a) accord
the Confidential Information (as defined below) of the other Party the same
degree of confidential treatment that it accords its similar proprietary and
confidential information, (b) not use such Confidential Information for any
purpose other than those stated in this Agreement, and (c) not disclose such
Confidential Information to any Person unless disclosure to such Person is made
in the ordinary course of such Party's conduct of its business and is subject to
protections, at least as stringent as those herein, and comparable to those such
Party would apply in connection with a comparable disclosure of its own
Confidential Information. Notwithstanding any other provision of this Agreement,
a Party may disclose Confidential Information of the other Party, without
liability for such disclosure, to the extent the disclosing Party demonstrates
that such disclosure is (x) required to be made pursuant to applicable law,
government authority, duly authorized subpoena, or court order, (y) required to
be made to a court or other tribunal in connection with the enforcement of such
Party's rights under this Agreement or to contest claims between the Parties, or
(z) approved by the prior written consent of the other Party. Each Party will
promptly notify the other Party if it receives a subpoena or otherwise becomes
aware of events that may legally require it to disclose Confidential Information
of the other Party, and will cooperate with the other Party (at the

6

--------------------------------------------------------------------------------




other Party's expense) to obtain an order quashing or otherwise modifying the
scope of such subpoena or legal requirement, in an effort to prevent the
disclosure of such Confidential Information. For purposes of this Agreement,
“Confidential Information” means all confidential or proprietary information and
documentation of either Party made available to the other Party under this
Agreement that is either identified in writing as confidential or which the
receiving Party should reasonably have recognized at the time of disclosure as
being of a confidential nature; provided, however, that information required to
be disclosed in a report or filing under applicable securities Laws shall not be
considered Confidential Information. For the avoidance of doubt, any and all
data, including Personally Identifiable Information, that is provided to or
accessed by PICO in the course of providing the Services, shall be considered
UCP's Confidential Information, even if such data is generated by PICO in the
course of providing the Services.


6.2    Unauthorized Acts. Each Party shall (a) notify the other Party promptly
of any unauthorized possession, use, access to, or knowledge of any Confidential
Information by any Person which shall become known to it, any attempt by any
Person to gain possession of Confidential Information without authorization or
any attempt to use or acquire knowledge of any Confidential Information without
authorization (collectively, “Unauthorized Access”), (b) promptly furnish to the
other Party full details of the Unauthorized Access and use reasonable efforts
to assist the other Party in investigating or preventing the reoccurrence of any
Unauthorized Access, (c) cooperate with the other Party in any litigation and
investigation against Third Parties deemed necessary by such Party to protect
its proprietary rights, and (d) use commercially reasonable efforts to prevent a
recurrence of any such Unauthorized Access.


6.3    Insider Trading Policy. Each Party shall instruct its respective
Affiliates, officers, directors, controlling Persons, partners, employees,
lenders, agents, advisors and representatives (collectively, “Representatives”)
that it is a violation of applicable Law for any Representative to purchase or
sell securities of the other Party based on non-public information obtained in
connection with the performance of this Agreement.


ARTICLE VII
SYSTEM ACCESS
7.1    System Access. If either Party is at any time given access (each in such
capacity, a “Guest User”) to the other's computer system(s) or software
(collectively, “Systems”) in connection with the performance of this Agreement,
such Guest User shall comply with the other Party's (each in such capacity, a
“Host”) Systems security policies, procedures and requirements which the Host
makes available to the Guest User in writing upon request.


ARTICLE VIII
MUTUAL REPRESENTATIONS AND WARRANTIES
8.1    Mutual Representations and Warranties. Each Party represents and warrants
to the other that as of the Effective Date:


(a)it has been duly incorporated and is validly existing as a corporation in
good standing under the laws of the jurisdiction in which it is incorporated;


(b)it has full power and authority to execute, deliver and perform its
obligations under this Agreement;


(c)this Agreement has been duly and validly authorized, executed and delivered
on behalf of such Party and is a valid and binding agreement of such Party,
enforceable against such Party in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency (including, without
limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting such enforcement, and except as enforcement
is subject to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law); and


(d)its execution and delivery of this Agreement by such Party and the
performance of its obligations hereunder do not violate, or constitute a breach
of or default under, its organizational documents or any agreement or instrument
by which it is bound, and it has no knowledge that its performance of such
obligations will violate, or constitute a breach of or default under, any order,
rule, law or regulation applicable to such Party of any court, governmental
body, administrative agency or self-regulatory authority having jurisdiction
over such Party.

7

--------------------------------------------------------------------------------






ARTICLE IX
DISPUTE RESOLUTION


9.1    Prior to the initiation of legal proceedings, the Parties shall first
attempt to resolve any dispute arising out of or in connection with this
Agreement or the transactions contemplated hereby informally, as follows:


(a)The Parties shall first attempt, through the Service Coordinators, to resolve
all disputes and shall attempt to initiate such efforts within two (2) business
days after receipt of notice of any such dispute. If the Parties are unable to
resolve a dispute in an amount of time that either Party deems reasonable under
the circumstances, such Party may refer the dispute for resolution to the Senior
Managers pursuant to the provisions of Section 9.1(b).


(b)Within five (5) business days of a notice under Section 9.1(a) referring a
dispute for resolution by Senior Managers, each Party shall brief its Senior
Managers as to the background of the dispute, along with any appropriate
supporting documentation. The designated Senior Managers will confer as often as
they deem reasonably necessary in order to gather and exchange information,
discuss the dispute and negotiate in good faith, in an effort to resolve the
dispute without the need for any formal proceedings.


(c)Legal proceedings may not be initiated until at least ten (10) business days
after the receipt by a Party of a notice under Section 9.1(a) referring a
dispute to Senior Managers. If there is a dispute between the Parties, each
Party shall continue to perform all of its obligations under this Agreement
(including the obligations in dispute) until such dispute is resolved by the
Parties in accordance with this Article IX or by a court of competent
jurisdiction. Without limiting the generality of the preceding sentence, if
there is a dispute between the Parties regarding the Service Fee(s) in respect
of a particular Service or whether PICO is obligated to engage in a particular
task as a Service hereunder, PICO shall provide such Service or engage in such
disputed task at UCP's direction as if such Service or disputed task was a
Service hereunder, until such dispute is resolved by the Parties in accordance
with this Article IX or by a court of competent jurisdiction.


ARTICLE X
MISCELLANEOUS


10.1    Construction Rules. The article and section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Words used in this Agreement in the
singular, where the context so permits, shall be deemed to include the plural
and vice versa. Words used in the masculine or the feminine, where the context
so permits, shall be deemed to mean the other and vice versa. Any reference to a
section number in this Agreement shall mean the section number in this Agreement
unless otherwise expressly stated. The terms “this Agreement,” “herein,”
“hereof,” “hereunder” and similar expressions refer to this Agreement and not to
any particular section or other portion of this Agreement. Lists of examples
following “including”, “e.g.”, “such as”, or “for example” are interpreted to
include “without limitation”, unless qualified by words such as “only” or
“solely.” Unless stated or context requires otherwise all internal references
are to this Agreement or its Exhibits; “days” means calendar days; “may” means
that the applicable Party has a right, but not a concomitant duty; “current” or
“currently” means “as of the Effective Date”, but “then-current” means the
present time when the applicable right is exercised or performance rendered or
measured; “notify” means to give notice as provided in Section 10.2; each
Party's choices under this Agreement are in its sole discretion; “or” is not
meant to be exclusive; and any reference to any agreement defined herein shall
include such agreement as amended, modified or supplemented in accordance with
its terms.


10.2    Notices. All notices, requests, consents and other communications
hereunder to any Party shall be deemed to be sufficient if contained in a
written instrument delivered in Person or sent by facsimile (provided a copy is
thereafter promptly delivered as provided in this Section) or nationally
recognized overnight courier, addressed to such Party at the address or
facsimile number set forth below or such other address or facsimile number as
may hereafter be designated in writing by such Party to the other Parties:


To: UCP     UCP, Inc.
6489 Camden Avenue, Suite 204
San Jose, CA 95120
Attention: W. Allen Bennett, General Counsel
Fax: 559-439-4477
Email: allen@unioncommunityllc.com
To: PICO:     PICO Holdings, Inc.
7979 Ivanhoe Avenue, Suite 300

8

--------------------------------------------------------------------------------




La Jolla, CA 92037
Attention: Chief Financial Officer
Fax: 858-456-6480
Email: mwebb@picoholdings.com


10.3    Assignment. This Agreement is a personal services agreement and neither
this Agreement nor any of the rights or obligations hereunder shall be assigned
by PICO (whether by operation of law, by contract, merger, change in Control,
sale of subject assets, assumption or otherwise), without, in each instance, the
prior written consent of UCP, provided that, the foregoing shall in no way
restrict the performance of a Service by an Affiliate of PICO or a Third Party
as otherwise allowed under this Agreement in accordance with Section 2.7.


10.4    Benefit of Agreement. This Agreement shall be binding upon the Parties
hereto and shall inure to the benefit of such Parties and their permitted
assignees.


10.5    Amendment. This Agreement may not be modified or amended in any respect
except in a writing signed by both Parties. No waiver shall be deemed to have
been granted or created by any course of conduct or acquiescence, and no waiver
shall be enforceable against either Party hereto unless in writing and signed by
the party against which such waiver is claimed. No amendment, addition to,
alteration, modification or waiver of any part of this Agreement shall be of any
effect, whether by course of dealing or otherwise, unless explicitly set forth
in writing referencing this Agreement and the provision(s) to be amended,
altered, modified or waived and executed by the Parties.


10.6    Waiver; Remedies. The waiver by a Party of any breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach. The failure of a Party to require strict performance of any
provision of this Agreement shall not affect such Party's right to full
performance thereof at any time thereafter. No right, remedy or election given
by any term of this Agreement or made by a Party shall be deemed exclusive, but
shall be cumulative with all other rights, remedies and elections available at
law or in equity. The Parties acknowledge that the rights created hereby are
unique and recognize and affirm that in the event of a breach of this Agreement
irreparable harm would be caused, money damages may be inadequate and an
aggrieved Party may have no adequate remedy at law. Accordingly, the Parties
agree that the other Party shall have the right, in addition to any other rights
and remedies existing in its favor at law or in equity, to enforce such Party's
rights and the obligations of the other Party not only by an action or actions
for damages but also by an action or actions for specific performance,
injunctive and/or other equitable relief (without posting of a bond or other
security).


10.7    Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any Person or entity or any
circumstance, is found to be invalid or unenforceable in any jurisdiction, (a) a
suitable and equitable provision shall be substituted therefor in order to carry
out, so far as may be valid and enforceable, the intent and purpose of such
invalid or unenforceable provision and (b) the remainder of this Agreement and
the application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.


10.8    Multiple Counterparts. This Agreement may be executed in one or more
counterparts, by facsimile or electronic signature, each of which shall be
deemed an original and all of which shall, taken together, be considered one and
the same agreement, it being understood that both Parties need not sign the same
counterpart.


10.9    Further Actions. Each Party shall execute, deliver, acknowledge and file
such other documents and take such further actions as may be reasonably
requested from time to time by the other Party hereto to give effect to and
carry out the transactions contemplated in this Agreement, and to provide the
Services.


10.10    Regulations. PICO shall, and shall cause all of its personnel and Third
Parties authorized to provide Services, when on the property of UCP, conform to
the rules and regulations of UCP concerning safety, health and security which
are made known to such Persons in advance in writing. In connection with
receiving the Services, UCP shall, and shall cause all of its applicable
personnel, when on the property of PICO, conform to the rules and regulations of
PICO concerning safety, health and security which are made known to such Persons
in advance in writing.


10.11    Entire Agreement. This Agreement and the exhibits constitute the entire
agreement of the Parties with respect to the subject matter hereof and
supersedes and cancels all prior agreements and understandings, either oral or
written, between the Parties with respect to the subject matter hereof.



9

--------------------------------------------------------------------------------




10.12    No Drafting Presumption. In the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
by the Parties, and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.


10.13    Governing Law; Venue; Jurisdiction. All issues and questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Delaware. The Parties further agree that any dispute arising out of this
Agreement shall be decided by either the state or federal court in Santa Clara
County, California. The Parties shall each submit to the jurisdiction of those
courts and agree that service of process by certified mail, return receipt
requested, shall be sufficient to confer said courts with in personam
jurisdiction.


10.14    WAIVER OF JURY TRIAL. THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY
JURY OF ANY ISSUE TRIABLE BY A JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT NOW
OR HEREAFTER EXISTS WITH REGARD TO THIS AGREEMENT, OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY THE PARTIES AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY MAY OTHERWISE ACCRUE. THE PARTIES ARE EACH HEREBY AUTHORIZED TO
FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER BY THE OTHER PARTY.






[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement
effective as of the day and year first written above.


PICO Holdings, Inc.,
a California corporation


By:_/s/ Max C. W. Webb


Name: Maxim C. W. Webb
Title: Chief Financial Officer




UCP, Inc.,
a Delaware corporation
By:_/s/ Dustin S. Bogue_
        
Name: Dustin L. Bogue
Title: President and Chief Financial Officer











11

--------------------------------------------------------------------------------




EXHIBIT A- 1


Accounting Services
Description of Accounting Services:
PICO will provide, or cause to be provided, the following accounting services
(“Accounting Services”):


Provide accounts payable and expense processing, and settlement support.


Provide accounts receivable and cash receipts processing, and settlement
support.


Provide investment accounting and investment data entry.


Provide tax compliance support.


Maintain UCP's general ledger, including monthly and quarter-end journal entries
and account reconciliations, which ledger shall be provided to UCP for approval.


Consolidate UCP's financial statements and supporting schedules each quarter,
with the input and current assistance from UCP staff, which financial statements
and supporting schedules shall be provided to UCP for approval.


Conduct and support UCP's financial statement audit as requested by UCP
accountants or UCP's auditor.


Provide monthly and quarterly closing schedule and technical accounting support
to UCP accountants.


Provide SEC financial reporting compliance consult and support.


Provide budgeting and financial analysis support.


Provide services to support ERP and accounting processing transition.


Provide stock administration.


Provide training of UCP staff in regard to current procedures, policies and
schedules.


Provide certain access and authority to use the Oracle operating system,
including project module, Expense, AP, budgeting and other modules and
functionalities necessary to maintain accounting records and financial
statements.


Provide development support for internal controls, internal audits and
accounting policies and procedures.


All accounting or related entries or related schedules supporting such entries
that are processed by PICO must comply with GAAP and be in accordance with
current PICO policies and procedures as defined in internal control processes
for Sarbanes-Oxley compliance and shall comply with UCP's financial reporting
requirements.


Service Fee for Accounting Services:


PICO will provide, included as part of the fees determined herein, the necessary
human resources and related overhead support to provide the activities listed
above. The Service Fee for Accounting Services during the Term shall be an
amount equal to: $150,000 per quarter, pro rated as required hereunder.


PICO shall bill Third Party charges such as couriers at actual cost and provide
documentation for such expenses.







12

--------------------------------------------------------------------------------




EXHIBIT B - 1


Human Resources Services


Description of Human Resources Services:


PICO will provide, or cause to be provided, the following human resources
services (“HR Services”):


Provide pre-hire processing to include background checks and pre-hire paperwork.


Provide new hire processing and new employee orientation.


Provide employee termination processing.


Manage personnel records and provide human resources reports.


Manage employee relations.


Provide compensation processing.


Maintenance of time off files for Associates


Provide worker's comp claim processing?


Provide performance appraisal/goal management and tracking.


Provide training as necessary to employees.


Interact with auditors and provide documentation necessary for review of
payroll, 401(k) and other human resource functions


Provide leave processing.


Provide the following payroll and benefit administration services:
◦
Issue and mail payroll checks and direct deposit confirmations for employees.

◦
Work with Paychex to ensure the preparation and filing of payroll tax reports,
including W-2 Forms.

◦
Maintain payroll system and database and provide system security, training and
upgrades as necessary in the normal course of business.

◦
Provide direct deposit facility.

◦
Process stop payments and direct deposit reversals.

◦
Process all garnishments as submitted by UCP.

◦
Provide administration services for benefit plans. Specifically, allow each UCP
employee and his or her dependents, where applicable and in accordance with the
terms of the plans identified below, to be eligible to participate in the
following employee benefit plans:

▪
Health & Welfare Plans:

•
Medical Plan (currently high deductible health plan with HSA under Anthem Blue
Cross)

•
Dental PPO Plan (currently under Metlife)

•
Vision Plan (currently under Vision Service Providers)

•
Life, AD&D, STD, LTD and Dependent Life (currently under UNUM)

•
Flexible Spending Plan (currently with eflex)

•
HSA Account Maintenance

▪
Supplemental & Executive Benefit Plans:

•
Additional Life Insurance for Officers (currently under Reliance)

▪
Retirement Savings Plans:

•
PICO HOLDINGS, INC. EMPLOYEES 401(k) RETIREMENT PLAN AND TRUST



Service Fee for HR Services:


PICO will provide, included as part of the fees determined herein, the necessary
human resources and related overhead

13

--------------------------------------------------------------------------------




support to provide the activities listed above. The Service Fee for HR Services
during the Term shall be an amount equal to: $25,000 per quarter, pro rated as
required hereunder.


PICO shall bill Third Party charges such as couriers at actual cost and provide
documentation for such expenses.



14

--------------------------------------------------------------------------------




EXHIBIT C - 1


Information Technology Services


Description of Information Technology Services:


PICO will provide, or cause to be provided, the following information technology
services (“IT Services”):


Support approved corporate mobile devices with the ability to send and receive
corporate e-mail, including any corporate mobile devices used by UCP personnel
as of the Effective Date or devices of substantially similar kind during the
period contemplated herein.


Maintain and assist in the acquisition of end user computing equipment and
software, office equipment (copiers, scanners, facsimile machines, etc.) for UCP
which adhere to the Service standard set forth in Section 2.6(a) of this
Agreement.


As requested by UCP, negotiate overall purchasing agreements with information
technology vendors with whom PICO does business and consult with UCP prior to
making any decisions regarding standards or vendor changes for UCP. PICO shall
have no authority to legally bind UCP.


Manage a service desk which provides a single point of contact for any request
for IT Services or issues with services in accordance with PICO's practices as
of the date of this Agreement. Ensure that a single phone number can be called
to get assistance. In addition, the user can submit less urgent requests via
email or website.


Provide vendor management services for any Third Party service providers in
accordance with PICO's practices, including license management in respect of IT
Services.


Support electronic mail, client email package (Microsoft Outlook), enterprise
email infrastructure (Microsoft Exchange), anti-virus and spam filtering
Services, and Internet email Gateway Services.


Create, maintain and provide access to shared resources for the enterprise in
accordance with PICO's practices as of the date of this Agreement. Specifically,
these shared resources shall include secure access to space on servers,
printers, electronic mail, intranet and internet portals, Internet connections,
networks, database management, storage area networks, failover systems and
disaster recovery, firewall, and network administrators, among others.


Detect, troubleshoot and repair the Intranet, LAN, WAN, and Internet when
degraded performance or outright failure occurs, including providing for
appropriate notification of outages and their expected duration, provision of
workarounds, and coordination of efforts of Third Party providers in the
resolution in accordance with the Service standard set forth in Section 2.6(a)
of this Agreement.


Monitor and manage network and other resources to ensure that the services are
available and meeting the needs of UCP and the user community.


Administrative services shall be made available to assist in the appropriate use
and setup of the services in accordance with the Service standard set forth in
Section 2.6(a) of this Agreement.


Provide telecom services in accordance with the Service standard set forth in
Section 2.6(a) of this Agreement.


Service Fee for IT Services:


PICO will provide, included as part of the fees determined herein, the necessary
human resources and related overhead support to provide the activities listed
above. The Service Fee for IT Services during the Term shall be an amount equal
to: $24,000 per quarter, pro rated as required hereunder.


PICO shall bill Third Party charges such as couriers at actual cost and provide
documentation for such expenses.



15